Citation Nr: 9904206	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $23,517.88, plus accrued 
interest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1982 to 
February 1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office's Committee on Waivers and Compromises (RO).  In that 
decision, the Committee denied waiver of recovery of the 
$23,517.88 home loan indebtedness on the basis that recovery 
of the debt was not against equity and good conscience.  

The Board notes that in a December 1997 remand to the RO, the 
Board directed the RO to, among other things, determine 
whether the appellant's request for waiver of recovery of the 
home loan indebtedness was timely filed and determine whether 
the amount of the home loan indebtedness had been properly 
computed.  Review of the subsequent rating decision shows 
that the RO failed to comply with the above instructions.  
However, inasmuch as the Board has conceded that the 
appellant's request for waiver of the loan guaranty 
indebtedness was timely filed and as the appellant has not 
challenged the RO's determination with respect to the 
validity of the amount of the debt, such failures constitute 
no more than harmless error.  See Stegall v. West, No. 97-78 
(U.S. Vet.App. June 26, 1998) (holding that the RO must 
comply with all instructions in a Board remand before 
decision can be reached).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In January 1987, the appellant and his wife purchased the 
subject property using a home loan, in the amount of $62,569, 
which was guaranteed by the VA; the appellant agreed to 
indemnify the VA in the event of a loss by the VA following 
the default and foreclosure of the subject property.  

3.  There was a default in the appellant's VA guaranteed loan 
necessitating a foreclosure sale of the subject property, 
resulting in the appellant's loan guaranty indebtedness of 
$23,517.88, plus accrued interest.

4.  The appellant was at fault in the creation of his loan 
guaranty indebtedness.  The appellant recklessly disregarded 
his obligations to the VA under the loan.  

5.  To require recovery of the loan guaranty indebtedness 
from the appellant would not be against equity and good 
conscience.  


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of the appellant's loan guaranty indebtedness, 
in the amount of $23,517.88, plus accrued interest, would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, the Board finds that he has presented a claim which 
is not inherently implausible.  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed and that the data on file is 
sufficient for us to render a fair and equitable 
determination of the matter at hand.  In this regard, the 
Board notes that by correspondence dated in March 1998, the 
RO asked the appellant to submit an updated financial status 
report (FSR) and evidence supporting his allegations of 
having been hospitalized concurrently with the foreclosure of 
the subject property.  The record reflects that he failed to 
forward the requested information to the RO.  

In Wood v. Derwinski, 1 Vet.App. 190 (1991), the United 
States Court of Veterans Appeals stated that the duty to 
assist is not always a one-way street, and if a claimant 
wishes help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining evidence.  As reflected above, 
the appellant was afforded the opportunity to update the 
financial and medical information which would be reviewed in 
his case.  Nevertheless, he failed to comply with the RO's 
request and, to date, has not provided VA with the sought 
after information.  Therefore, since the appellant has not 
provided complete, current financial information, and as this 
information cannot be obtained without his assistance, we 
conclude that no further assistance is necessary to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).

Factual Background

Some of the basic facts in this case are not in dispute.  In 
January 1987, the appellant and his spouse purchased a home 
in San Antonio, Texas for $61,950, utilizing a 7.5 percent VA 
guaranteed loan in the amount of $62,569.  Monthly mortgage 
payments, including principal and interest, totaled $437.49.  
The first mortgage payment was due on March 1, 1987.  In 
conjunction with obtaining the VA guaranteed loan, the 
appellant executed a VA Report of Home Loan Processed on an 
Automatic Basis, VA Form 26-1820.  In that document, he 
certified and agreed to repay the VA any claim which the VA 
would be required to pay the note holder on account of 
default under the terms of the loan.  In qualifying for the 
loan, the appellant reported that he was married and worked 
as an electrical technician/repairman, earning $11.43 per 
hour.  

A Notice of Default was issued by the note holder to the VA 
in May 1989.  It was indicated therein that the first uncured 
default occurred with the March 1, 1989 payment.  The reason 
for the default was "curtailment of income".  The appellant 
was shown as the owner and the person occupying the property.  
His attitude towards default was deemed to be indifferent.  
The note holder indicated that the appellant reported that he 
had "cash problems", that he had put the property up for 
sale, and that he would try to have one and one-half payment 
in by April 24, 1989.  The note holder stated that they had 
yet to receive the funds and that they had been unsuccessful 
in reaching the appellant by telephone.  The note holder 
recommended forbearance in order to reestablish contact with 
the appellant and to discuss a definite plan to bring the 
loan current.  Monthly payments on the loan for principal, 
interest, tax and insurance were reported to be $591.  The 
total amount of the default was noted to be $1,773.  

A Notice of Intention to Foreclose was issued by the note 
holder to the VA in June 1989.  It was indicated therein that 
through a telephone conversation with the appellant the note 
holder had been told that the property was vacant and that 
the appellant and his spouse were divorced.  The appellant 
stated that he could not afford to keep the house.  It was 
indicated that he refused to provide a forwarding address for 
himself or his spouse.  The appellant reported that he would 
contact the VA and inquire about a compromise agreement if 
sale of the property was possible.  The note holder indicated 
that they were proceeding with foreclosure.  The total amount 
of the delinquency, including principal and interest, was 
listed as $1,749.96.  

A liquidation appraisal of the property was made in August 
1989; the home was valued in "as is" condition at $46,000.  
The property was eventually sold at a foreclosure sale.  
Subsequently, the VA made payment to the lender under the 
terms of the loan guaranty in the amount of $24,543.57.  The 
amount of $1,025.69 was discounted as a recoverable cost, 
thus establishing the appellant's loan guaranty indebtedness 
in the amount of $23,517.88.  

Pursuant to his application for waiver of the loan guaranty 
indebtedness, the appellant filed a FSR dated in September 
1995.  He indicated that he was not married and had two 
dependents, aged 10 and 13.  He reported that he had been 
unemployed since February 1995, when he became disabled, that 
his total monthly net income was $0, and that he lived with 
friends and relatives.  He reported no monthly expenses.  He 
also reported that he had no assets.  Under installment 
contracts and other debts, the appellant reported an unpaid 
balance of $4,000 for child support, payable in monthly 
installments of $300.  The whole amount was past due.  In 
addition, he reported the following unpaid balances: $2,000 
to a credit union; $3,300 to an insurance company as a result 
of an automobile accident; $2,500 to a loan company; $250 to 
JC Penny; $300 to Sears; and $2,500 in doctors bills.  He 
reported that the whole amount on all these debts was past 
due.  The total amount past due for all installment contracts 
and other debts was listed as $37,850.  

In a letter dated in October 1995, the RO asked the appellant 
to furnish documentation verifying the date his employment 
was terminated.  The appellant did not respond to the letter.  

In July 1996, the appellant submitted an updated FSR.  He 
indicated that he was divorced and had two dependents, aged 
11 and 14.  He reported that he was unemployed and received 
income solely from VA compensation benefits.  He reported a 
monthly net income of $175.  He again listed no monthly 
expenses or assets.  Under installment contracts and other 
debts, he reported an unpaid balance of $1,600 for child 
support, payable in monthly installments of $200.  The whole 
amount was past due.  In addition, he reported the following 
unpaid balances: $2,000 to a credit union; $2,100 for a bank 
loan; $400 to JC Penny; and $500 to Sears.  He reported that 
the whole amount on all these debts was past due.  The total 
amount past due for all installment contracts and other debts 
was listed as $7,100.  

In October 1996, the appellant submitted copies of his W-2 
forms for 1992, 1993, and 1994.  The W-2 form for 1992 shows 
that the appellant received $8,969.84 in wages, tips, and 
other compensation from an employer.  The W-2 forms for 1993 
and 1994 are blank; however, hand written notations on the 
copy indicate that he earned $7,326.96 and $8,539.16 in 1993 
and 1994, respectively.  The appellant also provided a copy 
of his divorce decree reflecting his divorce from his spouse 
in August 1990.

In October 1996, the appellant submitted an updated FSR.  He 
indicated that he was not married and had two dependents, 
aged 11 and 14.  He indicated that he lasted worked in 
December 1994.  He reported a monthly net income of $139.  He 
left blank the section regarding expenses.  He indicated that 
he had no assets.  The information reported in the 
"installment contracts and other debts" section was 
identical to that listed on the previous FSR except that the 
appellant included his loan guaranty indebtedness in the 
amount of $23,000.  The appellant noted that he did not pay 
rent because his parents were buying the home, that his 
parents supported him, and that he was looking for work.  

In a March 1998 letter, the RO requested that the appellant 
submit an updated FSR and evidence supporting his allegations 
of having been hospitalized concurrently with the foreclosure 
of the subject property.  The appellant did not respond to 
the letter. 

Analysis

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where both of the 
following factors are found to exist:  (1) After default there 
was a loss of the property which constituted security for the 
loan, and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  The standard "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) The fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the appellant; (5) the unjust enrichment 
of the appellant; and (6) whether the appellant changed 
positions to his/her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt."  (Veteran's Benefits Administration Circular 20-
90-5, February 12, 1990).  Fault should initially be 
considered relative to the degree of control the appellant 
had over the circumstances leading to the foreclosure.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience and education of 
the debtor should also be considered in these determinations.

In reviewing the evidentiary record, the Board agrees with 
the Committee that the record does not establish evidence of 
fraud, misrepresentation, or bad faith by the appellant so as 
to preclude waiver of the indebtedness.  In this respect, the 
appellant is seeking a waiver of recovery of a loan guaranty 
indebtedness in the amount of $23,517.88.  Thus, before 
recovery of this indebtedness from the appellant can be 
waived, the Board must examine all the regulatory factors in 
determining whether it would be against equity and good 
conscience to recover the indebtedness.  

Fault of the debtor

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was at fault in 
the creation of the loan guaranty indebtedness.  His 
signature on the home loan contract certified that he was 
fully informed of the terms of the mortgage, including its 
payment schedule, and therefore he accepted full 
responsibility for meeting the legal obligations of the 
contract.  As noted above, the appellant defaulted in March 
1989, and this default was never cured.  It is clear from a 
review of the record that he vacated the property soon 
thereafter and refused to provide the note holder with a 
forwarding address.  These actions are construed by the Board 
to reflect a disregard for the circumstances of the default 
and foreclosure. 

The appellant's contention that he was prevented from meeting 
his mortgage obligations at the time of the default because 
of his job loss, divorce, and hospitalization is 
unsubstantiated by the record.  In this regard, the Board 
notes that associated with the claims file is a December 1989 
examination report which indicates that the appellant had 
been employed until 2 months before when he quit.  In 
addition, a January 1990 VA discharge summary reflects that 
he had quit his job as an airplane repairman because he 
thought people were harassing him.  This evidence clearly 
shows that not only was the appellant employed at the time of 
the default, but that he, in fact, voluntarily chose to 
terminate his employment.  In addition, his argument 
concerning his difficult personal situation, i.e., divorce, 
existing at the time of the default did not abrogate any of 
his legal responsibilities pertinent to the loan or resulting 
indebtedness and, therefore, do not mitigate the degree of 
fault shown in this case.  A finding of fault under the 
standard of equity and good conscience does not require 
malice aforethought or bad faith.  The Board only needs to 
find that the appellant's actions that were within his 
control caused or contributed to the default.  Direct control 
being established, the appellant was required to take those 
actions expected of a person exercising a high degree of care 
with due regard to his contractual responsibilities to the 
Government.  

The Board also notes that there is no evidence of record 
which objectively verifies that the appellant attempted to 
rent and/or list the subject property for sale.  Further, 
although the appellant informed the note holder that he would 
contact VA to inquire about a compromise agreement, there is 
no evidence showing that he, in fact, did so.  What the 
evidence does verify is that the property went into default 
as a result of the appellant's delinquent payments, and that 
the costs associated with its repossession, liquidation, and 
the loan guaranty obligation owed to the security holder by 
the VA resulted in a loss to the Government.  In summary, the 
appellant has not presented evidence that the situation was 
beyond his control and which would relieve him of 
responsibility for the circumstances that led to the default 
and related indebtedness to VA. 

Balancing of Faults

The fault of the debtor is as described above.  The VA, on 
the other hand, has carried out its responsibilities as 
prescribed by law.  The VA has notified the appellant in a 
timely fashion at every step of the process and cooperated 
with the lending institution.  Foreclosure appears to have 
been accomplished with minimal delay.  After reviewing the 
record on appeal, the Board can find no indication that the 
actions of the VA contributed in any way to the loss of the 
property.

Undue Hardship

As to the element of undue hardship, the Board notes that the 
appellant has argued on appeal that he is unable to repay the 
indebtedness due to his limited monthly income.  In support 
of his claim, he submitted a FSR dated in October 1996 which 
reflected that he was out of work and that his net monthly 
income was $139.  However, the Board notes that diligent 
efforts undertaken by the RO to obtain information concerning 
the appellant's current financial status proved entirely 
unsuccessful.

The evidence on file reflects that in March 1998, pursuant to 
the Board's remand instructions of December 1997, the RO sent 
a development letter requesting this information to his last 
known address for receipt of correspondence.  See Thompson v. 
Brown, 8 Vet.App. 169 (1995) (VA may rely on "last known 
address" shown of record) and Mindenhall v. Brown, 7 Vet.App. 
271 (1994) (presumption of regularity of administrative 
process in the absence of clear evidence to the contrary).  
However, he has not responded to this request and it is not 
shown by the record that he has apprised the VA of a change-
of-address.  See Wamhoff v. Brown, 8 Vet.App. 517 (1996) 
(quoting Hyson v. Brown, 5 Vet.App. 262 (1993) (the burden is 
on the appellant to keep VA apprised of his whereabouts; if 
he does not do so, there is no burden on the part of the VA 
to "turn up heaven and earth to find him")).  

The element of "undue hardship" is invoked only where the 
collection of the debt would seriously impair the veteran-
debtor's ability to "provide his/her family with the basic 
necessities of life."  See VBA CIRCULAR 20-90-5 (February 12, 
1990). Thus, in view of the appellant's apparent lack of 
cooperation with regards to this matter, the Board finds that 
his contentions on appeal concerning his inability to pay 
back the indebtedness without hardship, even if believed, 
without more recent corroborating financial or employment 
information, are insufficient to show that he will be denied 
the basic necessities of life as a result of collection of 
the outstanding indebtedness and therefore, the element of 
undue hardship is not dispositive to the outcome of this 
case.  

Defeat the purpose.

There is no indication contained in the record that 
recovering the loan guaranty debt owed to the VA would in any 
way defeat the purpose of the laws and regulations providing 
home loans guaranty to veterans.  This principle is thus 
inapplicable to this case.

Unjust enrichment.

Since he has not provided the VA with information to the 
contrary, the Board concludes that his failure to make 
restitution would result in unfair gain to the appellant.  In 
this regard, we note that the appellant's obligation to the 
VA carries the same weight as his other obligations.

Changing position to one's detriment.

There is no indication contained in the record that the 
appellant relied upon the VA to his detriment.  This 
principle is also inapplicable to this case.

After having carefully reviewed all of the evidence of 
record, the Board believes that the standard of equity and 
good conscience, described above, calls for repayment of the 
entire loan guaranty indebtedness.


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $23,517.88, plus accrued 
interest is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




